******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      ADAM CARMON v. COMMISSIONER
            OF CORRECTION
               (AC 35127)
          DiPentima, C. J., and Bear and Keller, Js.
 Argued December 12, 2013—officially released March 18, 2014

(Appeal from Superior Court, judicial district of
             Tolland, Newson, J.)
  William A. Snider, assigned counsel, for the appel-
lant (petitioner).
   Melissa L. Streeto, senior assistant state’s attorney,
with whom, on the brief, were Michael Dearington,
state’s attorney, and David Clifton, assistant state’s
attorney, for the appellee (respondent).
                         Opinion

  BEAR, J. Following the habeas court’s granting of
his petition for certification to appeal, the petitioner
appeals from the judgment of the habeas court render-
ing a default judgment against him and in favor of the
respondent, the Commissioner of Correction,1 and dis-
missing the petitioner’s amended petition for a writ of
habeas corpus. On appeal, the petitioner claims that
the default judgment was legally improper for a myriad
of reasons, and he requests that we reverse the judg-
ment and remand the case for a habeas trial on the
merits. We affirm the judgment of the habeas court.
   The following procedural history of this habeas peti-
tion is relevant to our consideration of the petitioner’s
appeal. On April 7, 2008, the self-represented petitioner
filed his third habeas petition his first two petitions
previously having been unsuccessful. See Carmon v.
Commissioner of Correction, 114 Conn. App. 484, 485–
87, 969 A.2d 854, cert. denied, 293 Conn. 906, 978 A.2d
1108 (2009). After at least eight motions filed by the
petitioner, he filed a certificate of closed pleadings and
claim for the trial list on January 6, 2012.
  On May 30, 2012, the respondent filed a request for
a more specific statement. See Practice Book § 23-33
(request for more specific statement deemed granted
on date filed and party against whom request filed must
comply within thirty days unless objection filed in
accordance with rule). On June 7, 2012, the petitioner,
through appointed counsel, filed an amended habeas
petition, claiming that his trial counsel, first habeas
counsel and second habeas counsel all were ineffective,
that several material witnesses had given false testi-
mony during his 1995 criminal trial, that the state had
withheld exculpatory evidence, that his conviction was
rendered on the basis of prosecutorial impropriety, and
that he is actually innocent.
   On June 13, 2012, the respondent filed another
request for a more specific statement to which the peti-
tioner did not object nor respond in a timely manner.
On July 16, 2012, the respondent filed a motion for
default for failure to plead, specifically pursuant to
Practice Book §§ 17-31 and 23-34, asking the court to
render a judgment of default if the petitioner failed
to comply fully with the request for a more specific
statement within ten days from the filing of the motion
for default. On July 27, 2012, the respondent filed a
motion for judgment on the basis that the petitioner
had failed to respond fully to the two requests for a
more specific statement and that more than ten days
had elapsed since the respondent filed the July 16, 2012
motion for default. On July 30, 2012, the court granted
the respondent’s motion for default for failure to plead,
but it gave the petitioner fifteen days to respond to the
respondent’s request for a more specific statement. The
court did not rule on the respondent’s July 27, 2012
motion for judgment at that time.
   On August 10, 2012, the petitioner filed an objection
to the respondent’s motion for judgment, a motion to
reconsider the default, and a motion to open the
default.2 The petitioner also filed a document entitled
‘‘answer for a more specific statement.’’ Also on August
10, 2012, the court denied the petitioner’s motion to
reconsider the default, but it conditionally granted his
motion to open the default, specifically stating that the
motion was granted ‘‘[p]rovided the petitioner shall file
a proper amended petition which incorporates the
answer to request for more specific statement filed by
the petitioner on 8-10-12 not later than 8-20-12.’’
(Emphasis added.)
   On August 14, 2012, the respondent filed a motion
for default for failure to comply with the order of the
court, asking the court to render judgment for the
respondent if the petitioner, within ten days, failed to
comply fully with the court’s order dated July 30, 2012.
The court granted that motion on August 24, 2012. The
court also granted the respondent’s July 27, 2012 motion
for judgment and overruled the petitioner’s objection
thereto. Accordingly, the court, on August 24, 2012,
rendered a default judgment in favor of the respondent,
and it dismissed the petitioner’s habeas petition. Notice
of the default judgment and dismissal of the habeas
petition was mailed on August 31, 2012. On September
10, 2012, the petitioner filed a timely petition for certifi-
cation to appeal from the default judgment and the
dismissal of his habeas petition.3 On September 14,
2012, the petitioner filed a motion to reconsider the
judgment of dismissal and a motion to open the judg-
ment of default. On September 25, 2012, the court
denied the motion, stating that the petitioner had failed
to adhere to a specific order of the court, to file a timely
objection, or to file a timely motion to reconsider. After
the granting of the petitioner’s petition for certification
to appeal, this appeal followed.
   The petitioner’s arguments on appeal boil down to
his assertion that the court had no authority to render
a default judgment in favor of the respondent because
there was no viable motion for default pending before
it and that the default judgment should be set aside in
the interest of justice. We disagree.
   Because the petitioner’s claim concerns the court’s
authority to render a default judgment, we agree with
his assertion that our review initially should be plenary.
‘‘To the extent that [a party] challenges the court’s
authority to enter a default, our review is plenary. . . .
We also engage in plenary review with regard to the
construction of any relevant statutory provisions or
rules of practice. . . . Construction of our rules of
practice presents a question of law over which our
review is plenary. . . . In construing our rules of prac-
tice, we are guided by the principles governing statutory
interpretation. . . . In other words, we seek to deter-
mine, in a reasoned manner, the meaning of the statu-
tory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . Finally, provided we determine that
the court had that authority to act, we review its exer-
cise of that authority under an abuse of discretion stan-
dard. . . . In determining whether the trial court has
abused its discretion, we must make every reasonable
presumption in favor of the correctness of its action.
. . . Our review of a trial court’s exercise of the legal
discretion vested in it is limited to the questions of
whether the trial court correctly applied the law and
could reasonably have reached the conclusion that it
did.’’ (Citations omitted; internal quotation marks omit-
ted.) Deutsche Bank National Trust Co. v. Bertrand,
140 Conn. App. 646, 655–56, 59 A.3d 864, cert. dismissed,
309 Conn. 905, 68 A.3d 661 (2013).
   On the issue of whether the court had the authority
to render a default judgment in this case, we look to
General Statutes § 52-119, which provides that [p]arties
failing to plead according to the rules and orders of the
court may be nonsuited or defaulted, as the case may
be,’’ and to Practice Book § 10-18, which mirrors the
language of § 52-119. Clearly, without question, both
the statutory language of § 52-119 and the language of
Practice Book § 10-18 give the court the authority to
render a default judgment or a nonsuit against a party
who fails to comply with the pleading requirements of
our rules of practice or as ordered by the court; neither
the statute nor our rules of practice contain a require-
ment that the court act only pursuant to a pending
motion.4 Deutsche Bank National Trust Co. v. Bertrand,
supra, 140 Conn. App. 658. ‘‘Such authority is in accord
with the court’s broad, general authority to act to main-
tain the orderly procedure of the court docket, and to
prevent any interference with the fair administration
of justice.’’ (Internal quotation marks omitted.) Id., 656.
Nevertheless, although the court has the authority to
render a default judgment without a motion by a party,
in the present case, there were viable motions pending
before the court, and the petitioner received sufficient
prior notice of the respondent’s motions for default and
judgment, the court’s orders, and the court’s intent to
act if he did not comply with its orders.5
   On July 16, 2012, the respondent filed a second
motion for default for failure to plead, and, on July 27,
2012, the respondent filed a motion for judgment. On
July 30, 2012, the court granted the respondent’s July
16, 2012 motion for default for failure to plead, but
it gave the petitioner fifteen days to respond to the
respondent’s June 13, 2012 request for a more specific
statement. The court did not rule on the motion for
judgment at that time. On August 10, 2012, the petitioner
filed a document entitled ‘‘answer for a more specific
statement,’’ and he filed motions requesting that the
court reconsider and open the default judgment. The
court denied the petitioner’s motion to reconsider the
default judgment, but it granted the motion to open the
default conditionally. The court ruled that the default
was opened ‘‘[p]rovided the petitioner shall file a proper
amended petition which incorporates the answer to
request for more specific statement filed by the peti-
tioner on 8-10-12 not later than 8-20-12.’’ (Emphasis
added.) The respondent then filed a motion for default
on August 14, 2012, asking that judgment be rendered
if the petitioner failed to comply with the court’s order
of July 30, 2012.
   The petitioner, thereafter, failed to provide an
amended petition by August 20, 2012, as had been
ordered by the court. Thus, because the petitioner failed
to submit a ‘‘proper amended petition,’’ the July 30,
2012 default judgment was not opened because the
petitioner did not meet the condition precedent to the
opening of the default. Although the respondent had
filed a motion for judgment on August 14, 2012, six
days before the petitioner failed to meet the condition
precedent, the respondent’s motion also was condi-
tional, i.e., it asked that judgment be rendered if the
petitioner failed to comply fully with the July 30, 2012
order, which the court, essentially, reiterated and gave
the petitioner more time with which to comply in its
August 10, 2012 order. When, by August 24, 2012, the
petitioner still had not complied with the July 30, 2012
order or the August 10, 2012 order, the court granted
the respondent’s request that it ‘‘enter judgment for
the respondent,’’ as set forth in both the respondent’s
August 14, 2012 motion for default and its July 27, 2012
motion for judgment.
    The petitioner thus has no basis to deny that on July
30, 2012, when the court rendered its default judgment,
he was not in compliance with his duty to plead in
accordance with our rules of practice or with his obliga-
tion to comply with the orders of the court. The peti-
tioner did not file an objection to either of the
respondent’s requests for a more specific statement, he
did not set forth any concern with the substance of
either of the court’s orders, nor did he ask for additional
time to comply. Under the facts of this case, we con-
clude that the court acted well within its authority in
rendering a default judgment, and that it did not abuse
its discretion in concluding that such a judgment was
warranted. We further conclude that the interests of
justice do not necessitate a reversal of the court’s judg-
ment, as the petitioner has not provided to us any appro-
priate explanation for his failure to take advantage of
the opportunities to correct his pleadings and to comply
with the outstanding orders made available to him by
the court prior to its rendering of judgment against him.
  The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The issue of whether the petitioner should have been subject to a nonsuit
rather than a default judgment was not raised by the parties. See Segretario
v. Stewart-Warner Corp., 9 Conn. App. 355, 358–60, 519 A.2d 76 (1986)
(explaining difference between nonsuit and default judgment); see also
Practice Book § 17-19 (‘‘[i]f a party fails to comply with an order of a judicial
authority . . . the party may be nonsuited or defaulted by the judicial
authority’’). Accordingly, we take the case as it was presented on appeal.
   2
     In all three motions, the petitioner’s habeas counsel contended in relevant
part that the reason there was no response to either request for a more
specific statement was that the court ‘‘never acted on the [r]espondent’s
motion for more specific statement.’’ Practice Book § 23-33 very clearly
provides, however, that ‘‘[a]ny party may request a more specific statement
regarding a preceding pleading to obtain a more complete and particular
statement of the facts supporting each legal claim or to obtain any other
appropriate correction in the preceding pleading. Such request shall be
deemed to have been granted by the judicial authority on the date of the
filing and shall be complied with by the party to whom it is directed within
thirty days of filing, unless within thirty days of filing the party to whom
it is directed objects, setting forth, in concise fashion, the basis for the
objection. A request for a more specific statement, and objection, may be
ruled upon by the judicial authority without oral argument, unless the judicial
authority determines that oral argument is necessary.’’ (Emphasis added.)
   3
     It appears from the record that on September 12, 2012, either the peti-
tioner refiled his petition for certification to appeal or the clerk’s office
reprocessed the original petition. The court, on September 17, 2012, denied
this second petition on the ground that it was ‘‘not timely filed.’’ The peti-
tioner then filed a motion to reconsider the denial of the petition for certifica-
tion to appeal from the dismissal of his habeas petition on the ground that
the petition for certification to appeal had been timely filed. He also included
supporting documentation. The court denied this motion as moot on Septem-
ber 27, 2012. It also, on that same day, granted the timely original petition
for certification to appeal that had been filed on September 10, 2012.
   4
     Although the petitioner cites to Practice Book § 17-32 in support of his
claim, we conclude that § 17-32 is inapplicable in the present case because
it was the court and not the clerk who rendered the default judgment in
this case. See Practice Book § 17-32 (setting forth procedure whereby clerk
may act on motion for default without input from court).
   5
     During oral argument before this court, the petitioner’s appellate attorney
alleged that the trial court had ‘‘manipulated the pleadings’’ in this case in
order to render a default judgment. We find absolutely no support in the
record for this allegation.